﻿286.	Not so long ago, the United Nations was subjected to criticisms which were as vehement as they were destructive by some forces. Accused of powerlessness, it was thus insidiously kept out of the settlement of questions vital to peace, international security and the progress of peoples, which are its fundamental goals.
287 In so doing, those forces tried to keep an exclusive hold on the conduct of international affairs, on the one
hand, and, on the other hand, they tried to divert the United Nations from its primary mission: the democratization of international relations in favour of all Members, large and small.
288.	Today, the credibility of the United Nations is increasing among nations. This renewal of confidence is due to a large extent to the world-wide scope of the problems dealt with here, to the results attained and to the quality of the men called upon to exercise responsibilities therein.
289.	Mr. Lievano is the most convincing example of that quality. My delegation welcomes his election to the presidency of the thirty-third session of the General Assembly. In these difficult times of tension and confrontation the choice could not have been wiser. His long diplomatic experience and the fact that he belongs to a people whose philosophy is one of both moderation and resolute determination in the service of just causes are encouraging factors for those who are expecting this session to be conducted in an experienced manner, giving clear but judicious expression to the right of peoples, the very raison d'etre of our Organization. It would be superfluous, I think, to assure the President, of the co-operation of my delegation in ensuring the total success of this session, which will do honour not only to him but also to Colombia, his country. And his success will be his own.
290.	I should like on this occasion to pay a tribute and express our thanks to the Deputy Federal Secretary for Foreign Affairs of the Federal Republic of Yugoslavia, Mr. Lazar Mojsov, who conducted with such wisdom and vision the work of the thirty-second session of the General Assembly and the special sessions which followed it.
291.	I should like to pay a special tribute to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for his tireless efforts in the interests of peace and security, which can only be attained by a more democratic redistribution of responsibilities and resources among nations, as he himself has often recalled.
292.	The admission of Solomon Islands to the concert of free nations which Burundi welcomes with pleasure falls within an inevitable process of decolonization for all peoples of the earth.
293.	The serious problems before our Organization have been subjected to wide and comprehensive analyses at this rostrum. From that standpoint, our contribution might run the risk of merely reiterating the relevant statements made by those who preceded me, and thus tire an audience already sorely tried.
294.	Nevertheless, the persistence of colonialism and racist regimes, the re-emergence of conflicts among States fed by the allies involved, the permanence of a system of exploitation of the weak by the rich, the accelerated waste of human and material resources invested in an over-armament which is as dangerous as it is inexplicable are concerns which cannot but be mentioned here.
295.	To be sure, all the voices of the world combined would not bring any answer to the problems involving such vast egotistical and contradictory interests. Nevertheless, it
is true that the constant return to the same questions gradually defines their shape, thus making possible greater awareness on the part of the peoples, which alone in the final analysis are capable of finding lasting and just solutions.
296.	Were it not for the possibility of learning to speak on behalf of the right of peoples, the recurrence of our debates within this Organization would be reduced to vain reiteration of statements, irritating because of their futility. So the right tone must be used so that the lesson makes it mark.
297.	A certain Power endeavours to single out the faults, even the crimes of others, in the conduct of third parties, hoping thus to blind its own people and be considered innocent by other Members.
298.	A humble nation sometimes advocates the interests of its defenders and assists its adversaries, forgetting its own short-comings vis-à-vis its responsibilities. Accusing others becomes the art of vindicating oneself. Thus, the rostrum of the United Nations may soon run the risk of becoming the place for passionate invective and petty bickering.
299.	As for us, along with many others, we think that the seriousness of the situations requiring our attention calls for a lucid approach and calm and collective thought, which should be concerned not with overcoming or diminishing the adversary but with together finding dynamic compromises for the benefit of all.
300.	Guided by the spirit of conciliation, without complacency or surrender, any statement would be a positive contribution to transforming old situations of injustice of which colonialism, apartheid and Zionism are typical examples.
301.	Whether we are dealing with southern Africa, Western Sahara, the Middle East, East Timor or Belize, we are faced with flagrant colonial situations: the denial to peoples of their right to self-determination, the diversion of their resources and labour forces for the profit of their masters and metropolitan countries, cultural subordination and the distortion of their values.
302.	Faced with that iniquity, the advantage of an objective start requires that we identify the protagonists in order to allocate the respective responsibilities.
303.	Within our Organization and elsewhere it has become a commonplace to denigrate the white minority regimes. Of course, those regimes bear the grave responsibility of exercising anachronistic racist domination over millions of Africans. Nevertheless, this cannot vindicate the Powers that are the allies of those minorities, which in certain respects are the tools of exploitation of the black people.
304.	If, instead of resorting to the usual subterfuges, the friends of Pretoria and Salisbury were to recognize their open complicity, and if, instead of virtuous protests, effective pressure were brought to bear upon those advocating racial discrimination, there is no doubt that a step would be taken towards peace and the rehabilitation of those peoples reduced to slavery in their own land.
305.	One seeks in vain the reason for the constant support provided to the white regimes in the political, economic and above all military fields.
306.	It is true that Pretoria is constantly developing preposterous ideas to legitimise its policy, such as the superiority of the white man, to be safeguarded by racial solidarity against black barbarity or Western civilization threatened by communism, for which the blacks serve as middleman.
307.	It would be alarming if such falsifications were to gain support, however vaguely it might be expressed. It goes without saying that a formal disavowal in fact would not be sufficient to comfort the victims of apartheid and their allies, led by Africa.
308.	Rather than be given verbal assurances, Africa and our Organization are entitled to witness specific gestures on the part of the Western Members. On the one hand, instructed by colonial history, they are in a position to understand the justice of the cause of subjected peoples and to assess their determination to win in the end. Moreover, the past of many of them is characterized by desperate struggles to gain or maintain their independence. Finally, it seems that the place of those who escaped the scourge of nazism should naturally be in the forefront of the anti-apartheid and anti-colonial struggle. The humiliations and the tombs are there: devastating proof to compensate for any lapse of memory which might occur.
309.	If, despite all these reasons, a decisive opening has been so long in coming, it is beyond all doubt because of the existence in these colonies-and in southern Africa especially—of vital material interests, objectively linked to the socio-political structures of the racist and colonialist systems.
310.	Here again, a cool and open-minded look at the reality of the future reveals the possible choices. Either the West will try to guarantee its interests by maintaining the socio-political regimes which are an insult to mankind and therefore must be condemned, or it will change its allies and become involved in the task of establishing cooperation among the far-sighted humanist elements existing in white society on the one hand, and the popular forces on the other-those forces which  are the architects of the inevitable national liberation, whatever may be the shortcomings, the backward steps or even the internal betrayals.
311.	The alternative seems clear.
312.	Given the temporary material superiority of the white regimes and the colonial Powers, the first choice, alliance with oppressive forces, has the tenuous advantage that it maintains the enormous immediate interests in an outmoded situation. The second path, alliance with progressive forces, opens up a threefold prospect: first of all, preventing white and black mankind being struck down in the flower of its youth in a savage and deadly war; then setting up between former enemies lasting egalitarian co-operation which takes account of the legitimate aspirations and interests of all the parties involved; finally, after so much hatred and blood, proclaiming before the world that right is greater than might, that freedom will prevail
over subjugation and that fraternity will prevail over discrimination, all of which is in accordance with the humanist tradition of Western civilization and honours man per se.
313.	If reason thus took precedence over passion and emotion, the essential over what is expedient, and if, therefore, those who have traditionally supported the oppressors chose the second path, backing the progressive forces, such a development would impose new duties and attitudes with respect to each colonial situation.
314.	In South Africa, instead of adopting a reprehensible delaying attitude which allows Pretoria time to create irreversible situations, our Organization, unanimously this time, must proceed to threefold concerted action: first of all, to breaking off all relations with the apartheid regime to force it into total isolation; secondly, at the same time to begin, using all the communications media, a psychological campaign to rid the white and black people of their respective complexes of racial superiority and inferiority, which create psychological trauma, mutual distrust and reciprocal persecution. If one assesses the destruction caused to people's minds by the ideology of the natural supremacy of some and the inherent deficiencies of others, one realizes that this cleansing action is in no way superfluous. Finally, it will be necessary to promote internal structures of egalitarian co-operation among races, at work, in the schools and in the areas of social and political life.
315.	These structures of co-operation will not only counterbalance the dismemberment of the country into bantustans, but will also be the necessary internal link which, together with the co-ordinated struggles of the nationalist movements, will create the conditions for the final overthrow of the stubborn racist core in power.
316.	Let no one see in what I have said mere academic thoughts. Victory will be the fruit of multifarious popular resistance, co-ordinated both internally and externally.
317.	We are among those who abhor the use of violence. If the racists renounce the use of violence, the nationalists-who have little means of violence-will have to use peaceful means; otherwise, they will have to fight.
318.	On Zimbabwe, our Organization must reiterate its condemnation of the "internal settlement" and discourage inconsistent compromises aimed at undermining the unity of the Patriotic Front, the sole fighting force and the only guarantee of decolonization which would not be merely a revitalization of foreign domination in the guise of docile and complaisant black power.
319.	As for Namibia, the international community must unconditionally support the decolonization plan of the Secretary-General of the United Nations and call on the Security Council to implement it without further delay. The fact that South Africa exercises over Namibia a power usurped from our Organization in 1966 and, moreover, today arrogates to itself the right to dispute the provisions established by the legitimate administering Power, is inadmissible. Recent developments are not encouraging. We must nevertheless show the Western countries, which have
already made praiseworthy efforts, that those efforts are not sufficient and that more pressure and more sanctions are necessary in order to lead Namibia to total independence, with complete territorial integrity, under the leadership of SWAPO.
320.	The heroic struggle of the Saharan people must be hailed by all those who believe in right and freedom. The best tribute which Burundi can pay to that people is to call on our Organization to give general recognition to the Saharan Arab Democratic Republic under the leadership of the Frente POLISARIO. If this desire is not fulfilled immediately, I am happy to say that justice will certainly not be long delayed. Already positive prospects are opening up, which are the just results of a bitter and tenacious struggle out of all proportion to the modest numbers and means available. This is touching proof of the invincibility of peoples who abhor submission.
321.	Turning to the question of Palestine and the Middle East, whatever the initiatives taken in various bodies, the position of my country is clear: the restoration of the occupied Arab territories and the restoration of the national rights of the Palestinian people constitute the foundation of a just agreement. But to reach that point, the Arab nation must assess the dangers of fragmentation on the one hand and, on the other, the possible relegation to the background of Palestinian resistance, which is the principal protagonist in the struggle against Israel and the driving force of any lasting victory.
322.	There is no need to review all the colonial situations. Those profiting from such injustice should understand that the liberation of peoples is an irreversible phenomenon. Therefore the manoeuvres, whether overt or disguised, designed to maintain under foreign domination East Timor, Belize, Mayotte and all the African islands around the continent, appear futile.
323.	If our Organization is to live up to its objective of maintaining peace and security, some Members will have to refrain from fostering hotbeds of tension and divisive
situations, which must be eliminated in whatever way necessary. In fact sooner or later like the two Viet Nams, the two communities of Cyprus will find a modus vivendi, Taiwan will be reintegrated in the People's Republic of China and the two Koreas will be reunited, as Burundi whole-heartedly hopes. That is the profound wish of the peoples; that is the course of history. Capriciously dismembered, torn apart by countless dissensions, Africa itself will find within itself the resources necessary to make it whole again.
324.	Decolonization would be an unfinished task and the relaxation of tensions and the solution of conflicts a success without a future if conditions for a genuine economic liberation were not created at the same time.
325.	After the decisions adopted by the General Assembly at its sixth and seventh special sessions, after the proclamation of the Charter on Economic Rights and Duties of States [resolution 3281 (XXIX)], despite all attempts to establish equitable international economic relations, a
minority of wealthy nations continues to prosper at the expense of others who suffer from hunger, disease, ignorance and natural disasters.
326.	While the structures which have created these injustices still exist some would have the so-called poor countries believe that access to the capital, technology and products of the rich world is the royal road to development.
327.	It is easy to forget that this affluence is what is blocking the development of our countries. Extreme indebtedness, the facile and subordinate role of the supplier of raw materials-a role which keeps us from industrialization - the outward flow of trade which prevents us from having access to huge potential neighbouring markets, and the intrusion of inappropriate technology, which inhibits the creative skills of our people-all these are things unlikely to produce the goods required to meet the basic needs of the majority.
328.	If at least this policy were proposed at least in good faith! But what do we see? As soon as the developing countries are able to master a given technology for the market the rich countries overtly or covertly resort to protectionism; they want to ensure in every possible way that the international economic system operates first and foremost in their favour, while making certain concessions which are reassuring to the third world.
329.	We must indeed in our Organization continue to look for tentative solutions to such serious problems as those of commodities, foreign indebtedness, the balance of payments and the transfer of technology.
330.	However, in order successfully to achieve real development for our countries, we must have a complete transformation of the world economic system. While that is easy to say, it must nevertheless be translated into facts. This involves two requirements: first of all, the poor countries must resolutely choose a new development policy; and secondly, it is necessary to elaborate a global strategy accordingly.
331.	This new vision of development is based on two main beliefs. The first is that the so-called poor countries possess an enormous potential. Instead of yielding to a sense of powerlessness and dearth, Africa, Asia and Latin America should show their people the wealth of their soil, their manpower, and their energy and mineral resources. The second belief is that, instead of allowing the foreign exploitation of this wealth, the third world has enough imagination to develop it on its own on the basis of interdependence with the industrialized countries and not on the basis of servitude.
332.	Having recovered their sense of self-confidence, the people of the third world can bring about genuine development, guided by a few key ideas which have become increasingly popular and which have been tried and tested: autonomy, on the one hand, and, on the other, the belief that man is the centre of initiative as well as of creation.
333.	Without overlooking the need for co-operation, the need for autonomy gives to those who choose this option
the assurance that the tools of development are within their reach in the mastery of their environment on the basis of existing potential, thanks to their own strength. Such a reasoning will bring about a beneficial breaking off of all kinds of colonial relationships and structures of dependence.
334.	Thus, instead of engaging in a frenzied search for capital, technology and expertise as the only nostrums the men of the third world, since they are most directly concerned, must be the initiators of development, with the help of well organized collective work, workmanlike methods constantly being perfected and their own creativity which can become expertise. This outlook has often been criticized as backward-looking. But, while like the flow of capital from abroad, the flow of technology and expertise remain useful and even indispensable, it could never be a lasting substitute for genuine involvement and the use of one's own tools.
335.	While history does give examples of societies which have developed themselves from within by their own muscle power using simple, local techniques and appropriate imitations when necessary, on the other hand, when industrialization has invaded man's living space from the outside, breaking down his doors, it is not development that is produced, but the marginalization of the peoples, who are reduced to serving crushing machines without overcoming hunger and disease.
336.	In short, rather than lagging behind the industralized world, the third world should rely first on its own population and the means at its disposal in order to achieve development on the basis of self-reliance and to satisfy the basic needs of the masses of the people.
337.	What is needed is realism rather than originality. We need the politics of the possible. To try to create the most modern industry at the expense of agriculture in areas where there is hunger and disease runs counter to reason and common sense.
338.	Most nations Members of our Organization, even those which have many options and choices, could not achieve development by themselves in the face of the crushing power of the transnational corporations and the nationalistic selfishness of the industrialized world. What is needed is concerted action on the part of all the forces of progress. The bases of a tripartite strategy already exist and must be strengthened; I am referring to a strategy of the developing countries, the United Nations and its specialized agencies, and the forces of the industrialized world.
339.	Even though they do not always satisfy everyone the tireless efforts of the United Nations have exceptional merit. Evidence of this is the United Nations Conference on Technical Co-operation among Developing Countries, whose decisions and recommendations have the strong support of my delegation.
340.	May I also be permitted to pay a tribute to our Organization for persevering in the elaboration of an international convention on the law of the sea which is designed to govern the equitable distribution of marine resource. The drafting of national legislation in this
connexion by some technologically powerful States worries us. Such actions seek to circumvent the future international convention and to lend legitimacy to the appropriation of the wealth of the sea at the expense of our countries. This, we think, is inadmissible and must cease.
341.	Although the efforts of the United Nations are important they can never replace the struggle of the third world itself. In order to determine the role the countries of the third world should play in the strategy for the new economic order they must draw up an inventory of their strengths and their weaknesses. Suffice it to point out the • disparity of their means as well as the diversity of their cultural and socio-political systems. This is an indication of the need for greater consistency, which is indispensable for the achievement of economic integration.
342.	This integration is needed for several reasons. First, it is impossible for most States of the third world to achieve development separately because of a lack of adequate human and material resources. Secondly, even the richly endowed large States cannot individually withstand the partisans of an international system of economic exploitation. Lastly, in the absence of a genuine, well-balanced development profitable to everyone, it will be impossible to ensure inner stability, peace and security among neighbouring States.
343.	It is therefore clear that integration is necessary in order to increase the ability to resist the forces of exploitation and neo-colonialism. In this connexion the non-aligned movement, the continental organizations which are not in the sphere of influence of the major Powers, regional co-operation under the leadership of young economic communities, and the groupings of producers of raw materials are all reasons for satisfaction and, at the same time, an indication of what remains to be done for the third world in order effectively to counteract the imperialist coalition.
344.	In addition to the timely efforts needed there are other requirements for the success of economic integration which are as yet far from being met: without an effective harnessing of the national wealth, without greater intensification of horizontal trade and the development of regional industrial policy, without the joint financing of autonomous scientific and technical research programmes the third world will continue to be exploited by the industrialized world and its disinherited peoples will have to suffer further intolerable consequences.
345.	Even if it were in our interests a show of force is not part of our tradition. But, in light of our responsibility to our people, I would like to ask: what other options do we have when faced with the intransigence of the rich?
346.	Instead of being an exercise in empty polemics, this statement was designed as an objective reflection in an effort to contribute to the understanding of certain painful problems and also to outline some solutions which have not been sufficiently explored.
347.	In the areas of colonial domination or dangerous conflicts and tensions we have called upon the victims and the oppressors to reassess their conduct in order to
safeguard their long-term mutual interests and to respect the people who no longer accept brute force as the guiding principle of their relations with others.
348.	As to the unequal distribution of resources and unfair trade, a new way must be found to achieve development on the basis of autonomy and the skills of the people themselves. Moreover, at the international level equitable co-operation is preferable to economic warfare.
349.	Aware of their needs aid of the complementarity which is necessary among people, the poorer countries unceasingly display patience. Some may have believed that the systematic resort to compromise was tantamount to capitulation.
350.	A long history of humiliation always brings serious dangers for the victim as well as for the adversary. Human rights are so often mentioned these days. Is it not time to render justice to this humanity of the third world, the prime victim of exploitation and domination? Despair and resistance are interpreted everywhere as expressions of anarchy and terrorism. Should we not gradually put an end to all situations of frustration which are tantamount to provocation?
351.	To those who rely on the lassitude of the oppressed and the abandonment of their rights, we would like to say that the people have never given up. On the contrary, each passing day strengthens their faith in their cause. The exemplary history of the peoples who have triumphed-in former Portuguese Africa, in Indo-China-the maturation of their aspirations for freedom in the wake of the suffering they have endured in their struggles; the growing solidarity of the progressive forces of the world-all these elements converge to strengthen the legitimate combat of the peoples and inevitably lead them to victory.
352.	Between intransigent oppression and the determination of the victims to take up the challenge, our Organization has no choice.
353. In keeping with our Charter, its objectives of peace and justice, it is our obligation to promote solutions acceptable to all. Where there is obstructionism or bad faith, we must side with the victim. It is our duty: our Organization cannot fail in this duty without betraying us.
